McMurray, Presiding Judge.
Defendant was indicted in a two count indictment for the offenses of armed robbery and aggravated assault. On January 14, 1980, the jury returned a verdict of guilty of robbery and guilty of aggravated assault. Defendant was sentenced on January 23, 1980, and filed his motion for new trial on February 15,1980. The motion for new trial was denied by an order dated May 22, 1980, and filed May 27,1980. Defendant’s notice of appeal was filed August 11,1980. Held:
This appeal must be dismissed as defendant’s notice of appeal was not timely filed. “This court is without jurisdiction where the notice of appeal is not timely filed in accordance with the statutory requirements of Code Ann. § 6-803 (Ga. L. 1965, pp. 18, 21; 1966, pp. 493,496; 1968, pp. 1072,1077). Smith v. State, 140 Ga. App. 492 (231 *484SE2d 493). See also Code Ann. § 6-804 (Ga. L. 1965, pp. 18, 21).” Freeman v. State, 154 Ga. App. 344 (268 SE2d 727).
Submitted November 3, 1980
Decided November 17, 1980.
Daniel Kane, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Margaret V. Lines, Russell Parker, Assistant District Attorneys, for appellee.

Appeal dismissed.


Smith and Banke, JJ., concur.